Citation Nr: 0720836	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  06-38 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to additional retroactive disability compensation 
under 38 U.S.C.A. § 1114.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1964 until April 
1966.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center in Wichita, 
Kansas (the RO).   


FINDING OF FACT

By letter dated March 24, 2007, in writing and prior to the 
promulgation of a decision in the appeal, the veteran 
notified the Board of his intent to withdraw his appeal as to 
the issue of his entitlement to additional retroactive 
disability compensation under 38 U.S.C.A. § 1114.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b)(1) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn either in writing or on the record at a hearing at 
any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2006).  

Analysis

The veteran has withdrawn this appeal by a written statement 
dated March 24, 2007.  In that statement, which has been 
associated with the veteran's VA claims folder, he expressed 
his desire to terminate the current appeal as to entitlement 
to additional retroactive disability compensation under 
38 U.S.C.A. § 1114.  See the March 24, 2007 statement of the 
veteran entitled Authorization to Withdraw Appeal.   
The veteran's attorney forwarded the veteran's withdrawal via 
a letter to the Board dated June 12, 2007, in which it was 
reiterated that the veteran was withdrawing his appeal as to 
this issue.  The veteran attorney noted that the issue on 
appeal had been effectively decided by Matthews v. Nicholson, 
456 Fed. 3d 1377 (Fed. Cir. 2006); see also Sandstrom v. 
Principi, 358 F. 3d 1376 (Fed Cir. 2004).  

In light of the veteran's withdrawal of his appeal, there 
remain no allegations of error of fact or law for appellate 
consideration.  In essence, a "case or controversy" involving 
a pending adverse determination that the veteran has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board is without 
jurisdiction to review the appeal.

Conclusion

The veteran, in writing, has withdrawn this appeal.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the appeal is 
dismissed without prejudice.





	(CONTINUED ON NEXT PAGE)




ORDER

The appeal as to the veteran's claim of entitlement to 
additional retroactive disability compensation under 
38 U.S.C.A. § 1114 is dismissed.  



______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


